internal_revenue_service number info release date uil cor date dear this letter is in response to your inquiry dated date to the irs in your letter you asked whether you must continue to pay fica tax as a full time year old employee who is receiving social_security_benefits the federal_insurance_contributions_act fica tax is made up of social_security and medicare taxes on the wages paid to you the congress enacted the social_security act and the fica to provide for a federal system of old-age survivors disability and hospital insurance under this system the social_security_tax finances old-age survivors and disability insurance part the medicare_tax finances hospital insurance part generally an employer and an employee pay fica tax on wages paid to the employee during the employee’s working years regardless of age or whether the employee is receiving social_security_benefits while you and your employer may be paying fica_taxes on wages paid to you after you turn social_security retirement benefits and medicare coverage play an important role in the life of every american i hope this information is helpful please call elliot rogers at if you have any questions sincerely michael a swim chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
